PER CURIAM.
This suit was brought by a citizen of the state of Louisiana against the five defendants, all alien citizens, to recover individually and in solido the sum of $2,095 for professional services. The jurisdiction of the court clearly attached upon the filing of the suit, and we find nothing pointed out in the record which thereafter ousted the jurisdiction. None of the assignments of error are well taken, except the fifth, which complains of the interest allowed upon the judgment, while no interest was allowed by the jury. In this respect the judgment is amended, by striking out the provision with regard to interest, and, as amended, it is affirmed, each party to pay his own costs, because the error in regard to interest was not called to the attention of the trial court.